Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 10/07/2020. Claims 1-20 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/07/2020 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for sharing files. The detailed implementation indicates: (1) A system for sharing files, the system comprising: a database system implemented using a server system, the database system configurable to cause: obtaining a first request from a first user of the database system to share a first file of a plurality of files stored in a database with one or more second users of the database system, the first user having a first one or more permissions enabled with respect to the first file, the first one or more permissions defining one or more access privileges to the first file by the first user; (2) Enabling, responsive to the first request, a second one or more permissions for each second user, the second one or more permissions defining one or more access privileges to the first file by the second user; (3) Obtaining a second request from the first user to share the first file with an entity different from the one or more second users; (4) Sharing, responsive to the second request, the first file with the entity; (5) Disabling, responsive to sharing the first file with the entity, the second one or more permissions for each second user, the disabling of the second one or more permissions restricting access to the shared first file by the second user; and (6) Sending, responsive to a third request to access the shared first file, a message to a user device associated with the third request, the message indicating the restricted access to the shared first file.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
01/28/2021

/HUNG D LE/Primary Examiner, Art Unit 2161